                   Case 21-10205       Doc 18      Filed 01/27/21     Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                 (Baltimore Division)
IN RE:                                        *

JOHN MCDONNELL MCPHERSON                               *       Case No.: 21-10205-MMH
                                                               (Chapter 11)
         Debtor.       .                               *

*        *     *       *       *       *       *       *       *       *       *       *      *

               NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

         NOTICE IS HEREBY GIVEN that the undersigned counsel hereby enters their

appearances as counsel on behalf of Camac Fund LP in the above-captioned case pursuant to

Federal Rules of Bankruptcy Procedure 2002 and 9010(b) of the Federal Rules of Bankruptcy

Procedure, and requests that all notices and pleadings given or required to be given and copies of

all papers served or required to be served in this case be given and served on the undersigned

attorneys at the address set forth below:

                                     Alan M. Grochal, Esquire
                                    Tydings & Rosenberg, LLP
                                    1 East Pratt Street, Suite 901
                                    Baltimore, Maryland 21202
                                    Telephone: (410) 752-9700
                                       Fax: (410) 727-5460
                                     agrochal@tydingslaw.com

         PLEASE TAKE FURTHER NOTICE that this Notice of Entry of Appearance and

Request for Notices shall not be deemed or construed to be a waiver of any rights, including

without limitation the following: (i) the right to have final orders in non-core matters entered

only after de novo review by a higher court, (ii) the right to have a trial by jury in any proceeding

so triable in this case or any case, controversy or adversary proceeding related to this case, (iii)

the right to have the reference withdrawn in any matter subject to mandatory or discretionary

withdrawal, or (iv) any other rights, claims, actions, defenses, setoffs or recoupments to which



#3720668v.1
                  Case 21-10205         Doc 18    Filed 01/27/21      Page 2 of 2




Creditor may be entitled, in law or in equity, all of which rights, claims, actions, defenses, setoffs

and recoupments are expressly reserved.


Dated: January 27, 2021                         /s/ Alan M. Grochal
                                               Alan M. Grochal, Bar No. 01447
                                               Tydings & Rosenberg LLP
                                               1 East Pratt Street, Suite 901
                                               Baltimore, MD 21202
                                               Telephone: (410) 752-9700
                                               Fax: (410) 727-5460
                                               agrochal@tydingslaw.com
                                               Attorney for Camac Fund LP


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that, on January 27, 2021, a copy of the foregoing Notice of

Appearance and Request for Notices was sent via the Court’s CM/ECF notification system to:

               Brent Strickland                bstrickland@wtplaw.com

               James Daniel Ford, Jr.          j.dan.ford@usdoj.gov



                                                /s/ Alan M. Grochal
                                               Alan M. Grochal




                                                  2
#3720668v.1
